Citation Nr: 0714639	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to November 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a psychiatric disorder, including PTSD.  The 
case was previously before the Board and was remanded in May 
2006 for additional development. 


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD.  

2.  The veteran's currently diagnosed acquired psychiatric 
disorders were not manifested during service and are not 
otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in May 
2002 and December 2004.  Those notices informed the veteran 
of the type of information and evidence that was needed to 
substantiate claims for service connection.  The notices did 
not inform the veteran of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequacy of the VCAA 
notices as to the elements of establishing a disability 
rating or an effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of 


a final decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board herein 
denies the claim for service connection for PTSD or other 
psychiatric disorder.  As the RO will not being assigning a 
rating or an effective date based on that claim, there is no 
possibility of prejudice to the veteran on the matters of 
ratings or effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
In this regard, attempts to obtain service medical records 
and records of mental health treatment have not been 
successful.  VA examinations have been conducted and medical 
opinions obtained.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA.  The veteran has had a 
meaningful opportunity to participate in the processing of 
her claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the veteran's claim.

Psychiatric Disability

The veteran contends that she has a chronic psychiatric 
disorder as a result of experiences during service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, 
including psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD is considered even when that 
disorder does not manifest during or soon after service.  In 
order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The veteran reports that she first suffered from depression 
during service.  She states that she had mental health 
treatment during service after she made suicide attempts or 
gestures.  She states that her depression continued after 
service.  She has asserted that she has been diagnosed with 
PTSD.

The RO has made efforts to obtain the veteran's service 
medical records, particularly any mental health treatment 
records.  Aside from the report of a September 1980 
enlistment examination, no service medical records have been 
obtained.

The claims file contains records of mental health care that 
the veteran received from a county facility in 1992 and 1993.  
The veteran reported nervousness, mood swings, depression, 
emotional distress, sleep disturbance, and crying spells.  
She indicated that she had tried to kill or hurt herself a 
number of times, including at the age of fourteen, in 1981, 
and recently.  The treating practitioners listed diagnoses of 
major depression and dysthymia, and treated the veteran with 
medication for depression.

In statements dated in August 2002 and February 2003, the 
veteran wrote that during service she felt, sick, nervous, 
and depressed in reaction to her duties in graves 
registration, which required handling bodies and assisting a 
mortician.  She stated that she could not stand to be among 
the bodies.  She noted being particularly troubled by seeing 
and handling the bodies of babies, young children, a 
decomposing drowning victim, disfigured accident and suicide 
victims, and a coworker.  She also indicated that she also 
had difficulty getting along with fellow servicemembers.  She 
stated that she had nightmares about her experiences.  She 
noted that she tried to kill herself on more than one 
occasion.

On VA examination in September 2002, the veteran reported 
having felt upset during service about her graves 
registration duties.  She indicated that she was refused a 
transfer to different duties, and that she made suicide 
attempts, and received mental health treatment.  She reported 
having periods of depression since service, with mental 
health hospitalization in response to cutting her arms.  The 
examiner observed that the veteran was oriented, with a 
mildly depressed mood, and no evidence of psychosis, 
delusions, or hallucinations.  The examiner's impression was 
adjustment disorder with depressed mood.  The examiner opined 
that the veteran did not have PTSD, and that service had not 
caused her current problem.

On VA mental health examination in June 2006, the veteran 
reported that she had depression during service that went 
away soon after service, then returned a year later with the 
death of a family member.  She stated that she had received 
inpatient mental health treatment on one occasion since 
service, and had continued on outpatient treatment for a 
period after that.  She stated that she was not presently 
receiving mental health treatment.  She indicated that, since 
before her VA examination in 2002, she had not had mental 
health treatment, had not engaged in cutting behavior, and 
had not attempted suicide.  She reported a moderately 
depressed mood.  She attributed her depression to the deaths 
of family members.  The examiner found the veteran to be 
oriented, with normal speech, coherent thought processes, and 
a broad affect.

The veteran denied having current persistent thoughts of her 
experiences handling bodies during service.  She reported 
limited interaction with people outside of her family.  She 
indicated some trouble sleeping, but denied other persistent 
symptoms of increased arousal.  The examiner concluded that 
the veteran did not have symptoms that met the criteria for a 
diagnosis of PTSD.  The examiner assigned a diagnosis of 
depressive disorder, not otherwise specified.  The examiner 
stated that the veteran's primary problems did not appear to 
be related to her military service.

After reporting on the examination, the examiner received the 
veteran's claims file to review.  In an October 2006 
addendum, the examiner continued the diagnosis and analysis 
from the report of the June 2006 examination.

The assembled evidence does not show that the veteran has 
been diagnosed with PTSD.  There is no evidence that she has 
a psychosis.  Mental health professionals who have evaluated 
the veteran have found that she has a depressive disorder.  
Service medical records are not available to corroborate or 
contradict her reports of mental distress and suicide 
attempts during service.  The veteran has reported, however, 
that her depression symptoms resolved after service, then 
returned later.  Two VA examiners concluded that the 
veteran's current depressive disorder is not related to her 
service.  The evidence for and against a link between the 
current disorders and service is not approximately balanced.  
The preponderance of the evidence is against a finding that 
the current disorders are service connected.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is not warranted.  The appeal is 
denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


